Title: To George Washington from Major General Benjamin Lincoln, 1 November 1777
From: Lincoln, Benjamin
To: Washington, George



Dear Genl
Albany Novr 1st 1777

Mr Claiborne, who has acted as my Aid de Camp, and whom I have permitted to return to Virginia, will have the honor of delivering this to your Excellency.
The great distance from Virginia to New-England, and the uncertainty of my state of health, and in what part of the Continent I may serve, should I ever be able to take the field, may render it uncertain whether he can again join my family—Your Excellency will give me leave to mention him as a faithful, good officer, and to wish he might be noticed.
I am happy to inform you that my wound is in a good way, and my Surgeons doubt not but will do well—I have been very ill for a few days past, but I hope soon to be relieved. Wishing you success and safety, I am, Dear Genl, with the greatest regard & esteem Your most Obedient Hble Sert

B. Lincoln

